DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/26/2022 with regard to claim 21 have been fully considered but they are not persuasive. 
Regarding claim 21, Applicant argues that the claim is improperly rejected under 35 U.S.C. 112(a) for failing the written description requirement by reciting “receive definitions for a plurality of render rates for an image” because it is implicit or inherent that the specification discloses the receipt of definitions (see pages 8–9 of Applicant’s correspondence filed 4/26/2022).  Examiner respectfully disagrees.  An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed."  MPEP 2163.02.  If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  Id.  Applicant added claim 21 as a new claim (see claims filed 1/18/2022) which included the limitation “receive definitions for a plurality of render rates for an image.”  The specification, however, does not provide any disclosure of receiving definitions, and it is not inherent that a definition file or other data defining the rendering rates are received for mapping to the different image regions.  Accordingly, the specification fails to adequately support the limitation and the claim is rejected as containing new matter.  
Further regarding the rejections of claim 21 under 35 U.S.C. 103, Applicant’s argument (see page 10 of Applicant’s correspondence filed 4/26/2022) asserts Doyle does not teach limitations which are not recited in claim 21, and therefore the arguments are moot.  Furthermore, Applicant’s arguments are solely directed to the teachings of Doyle, and do not address the combination of references relied on for claim 21.   Accordingly, applicant’s arguments are not persuasive.  
Applicant’s arguments, see applicant’s correspondence, filed 4/26/2022, with respect to the rejection(s) of claim(s) 1, 12, and 18 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bavor, Jr.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, the claim recites “receiving definitions for a plurality of render rates for an image.”  There is no support for this limitation of the claim in the specification.  As such, the claim is directed to new matter.
Claims 22-24 depend from claim 21 and therefore incorporate the same new matter as recited in claim 21, and are rejected based on the same rationale as claim 21.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 7,348,986 B2) in view of Bavor, Jr. et al. (US 2017/0178408 A1).
Regarding claim 1, Doyle discloses: 
A system comprising: (Fig. 1 and Col. 1, line 61 to Col. 2, line 3 of Doyle)
A processor (Fig. 1 and Col. 2, lines 4-9 of Doyle: CPU and graphics card 70); and
A machine-readable storage storing instructions, the instructions executable by the processor to: (Col. 2, lines 10-38 of Doyle: driver software in graphics controller; Claim 4 of Doyle: computer-readable medium storing computer readable instructions for conducting operations)
Partition an image into at least a first region and a second region, wherein the first region is a peripheral region of the image; (Col. 2, lines 10-16 of Doyle: divide image into chunks to facilitate rendering; Par. 15: chunks include middle of image vs edge of image)
Perform rendering in the first region at a first rate (Col. 2, lines 17-39 of Doyle: the more detailed a chunk, middle of image 10 vs edge of image 10, the longer it takes to render); and
Perform rendering in the second region at a second rate higher than the first rate (Par. 15 of Doyle: the more detailed a chunk 12 is (e.g., ten colors v. two colors; middle of image 10 v. edge of image 10), the longer it takes to render)
Doyle does not explicitly disclose the first region at a first rate specified for the peripheral region.
Bavor, Jr discloses:
Perform rendering in the first region at a first rate specified for the peripheral region (Par. 43 of Bavor, Jr.: adjusting video rendering rate, including updating different portions of an image, e.g. central portion vs. peripheral portion, at different rates, where central portion of image is updated at a greater rate than second, peripheral portion of an image; Par. 53: determine second video rendering rate that will be used to display a second set of display frames; Also Par. 67: reduce video rendering rate for peripheral portion of an image)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, using known electronic interfacing and programming techniques.  The modification results in an improved rendering system by better utilizing limited resources to provide good image quality to important parts of an image viewed by a user, while more efficiently rendering less important areas (see e.g. par. 67 of Bavor Jr discussing benefit of exploiting lower visual acuity outside the fovea for rendering).  
Regarding claim 4. Doyle discloses: 
Further comprising a display screen to display an image comprising the first region and the second region (Col. 2, lines 4-9 of Doyle: computer’s monitor; Col. 3, lines 57-62: once final chunk is rendered, final image displayed on monitor)
Regarding claim 5, Doyle modified by Bavor, Jr. further discloses: 
A touch input device (Par. 37 of Bavor, Jr: touch sensitive screen or touch screen); and a flash memory device (Par. 140 of Bavor, Jr: flash memory)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, and using the computer architecture for a mobile graphic device as provided by Bavor, Jr, using known electronic interfacing and programming techniques. The modification results in an improved graphic system by allowing for mobile use.  In addition, the modification applies a known technique for implementing a graphic system on mobile computer architecture using a processor, to a graphic system ready for improvement to yield predictable results of implementing the graphic rendering on a mobile computer architecture.  
Regarding claim 8, Doyle discloses: 
A non-transitory machine-readable medium storing instructions that upon execution cause a processor to: (Fig. 1 and Col. 2, lines 4-9 of Doyle: CPU and graphics card 70; Col. 2, lines 10-38: driver software in graphics controller; Claim 4 of Doyle: computer-readable medium storing computer readable instructions for conducting operations)
Partition an image into at least a first region and a second region, wherein the first region is a peripheral region of the image; (Col. 2, lines 10-16 of Doyle: divide image into chunks to facilitate rendering; Par. 15: chunks include middle of image vs edge of image)
Perform rendering in the first region at a first rate (Col. 2, lines 17-39 of Doyle: the more detailed a chunk, middle of image 10 vs edge of image 10, the longer it takes to render); and
Perform rendering in the second region at a second rate higher than the first rate (Par. 15 of Doyle: the more detailed a chunk 12 is (e.g., ten colors v. two colors; middle of image 10 v. edge of image 10), the longer it takes to render)
Doyle does not explicitly disclose the first region at a first rate specified for the peripheral region.
Bavor, Jr discloses:
Perform rendering in the first region at a first rate specified for the peripheral region (Par. 43 of Bavor, Jr.: adjusting video rendering rate, including updating different portions of an image, e.g. central portion vs. peripheral portion, at different rates, where central potion of image is updated at a greater rate than second, peripheral portion of an image; Par. 53: determine second video rendering rate that will be used to display a second set of display frames; Also Par. 67: reduce video rendering rate for peripheral portion of an image)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, using known electronic interfacing and programming techniques.  The modification results in an improved rendering system by better utilizing limited resources to provide good image quality to important parts of an image viewed by a user, while more efficiently rendering less important areas (see e.g. par. 67 of Bavor Jr discussing benefit of exploiting lower visual acuity outside the fovea for rendering).  

Claims 2, 9, 11-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 7,348,986 B2) in view of Bavor, Jr. et al. (US 2017/0178408 A1) and in further view of Lum et al. (US 2015/0022537 A1).
Regarding claim 2, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 2, Lum discloses: 
Wherein the first rate is 0.25 per pixel, and wherein the second rate is 1 per pixel (Par. 20 of Lum: shading rate reduced from 1 to 1/4)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, and further using the differing rates for processing image data as provided by Lum, using known electronic interfacing and programming techniques.  The modification merely substitutes one known rate of processing for another, to yield predictable results of differing the processing of image regions by a known fraction of rate.   
Regarding claim 9, the limitations included from claim 8 are rejected based on the same rationale as claim 9 set forth above and incorporated herein.  Further regarding claim 8, Lum discloses:
Wherein the first rate is 0.25 per pixel, and wherein the second rate is 1 per pixel (Par. 20 of Lum: shading rate reduced from 1 to 1/4)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, and further using the differing rates for processing image data as provided by Lum, using known electronic interfacing and programming techniques.  The modification merely substitutes one known rate of processing for another, to yield predictable results of differing the processing of image regions by a known fraction of rate.   
Regarding claim 11, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 11, Doyle further discloses: 
Further comprising instructions that upon execution cause the processor to: display an image comprising the first region and the second region on a display of a (Col. 2, lines 4-9 of Doyle: computer’s monitor; Col. 3, lines 57-62: once final chunk is rendered, final image displayed on monitor)
	Doyle does not explicitly disclose use of a portable computing device. 
	Lum discloses: 
	Display of a portable computing device (Fig. 7 and Par. 72 of Lum: includes display 708; Par. 77: system in form of laptop computer, PDA or mobile phone device)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, and further using portable computing architecture of Lum, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of computer architecture for another, yielding predictable results of including image processing on a computer within a mobile device.  The modification also improves the system by allowing mobility for easier and more versatile use.   
Regarding claim 12, Doyle discloses: 
A graphics processor (Fig. 1 and Col. 1, line 61 to Col. 2, line 3, and Col. 2, lines 4-9 of Doyle: CPU and graphics card 70) comprising:
 
	Partition an image into at least a first region and a second region, wherein the first region is a peripheral region of the image; and (Col. 2, lines 10-16 of Doyle: divide image into chunks to facilitate rendering; Par. 15: chunks include middle of image vs edge of image)
	Process the first region at a first rate (Col. 2, lines 17-39 of Doyle: the more detailed a chunk, middle of image 10 vs edge of image 10, the longer it takes to render); and
Process the second region at a second rate that is different from the first rate (Par. 15 of Doyle: the more detailed a chunk 12 is (e.g., ten colors v. two colors; middle of image 10 v. edge of image 10), the longer it takes to render)
Doyle does not explicitly disclose the first region at a first rate specified for the peripheral region.
Bavor, Jr discloses:
processing the first region at a first rate specified for the peripheral region (Par. 43 of Bavor, Jr.: adjusting video rendering rate, including updating different portions of an image, e.g. central portion vs. peripheral portion, at different rates, where central portion of image is updated at a greater rate than second, peripheral portion of an image; Par. 53: determine second video rendering rate that will be used to display a second set of display frames; Also Par. 67: reduce video rendering rate for peripheral portion of an image)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, using known electronic interfacing and programming techniques.  The modification results in an improved rendering system by better utilizing limited resources to provide good image quality to important parts of an image viewed by a user, while more efficiently rendering less important areas (see e.g. par. 67 of Bavor Jr discussing benefit of exploiting lower visual acuity outside the fovea for rendering).  
Doyle does not explicitly discuss the graphics processing pipeline implemented in hardware, and performing shading as claimed. 
Lum discloses: 
A graphics processor (Par. 57 of Lum: GPU for processing graphics data as element 500 in Fig. 5) comprising:
A graphics processing pipeline implemented in hardware, the graphics processing pipeline to: (Figs. 5 and 6 and Paras. 57-59 of Lum: process graphics primitives, including vertex shader processes vertex data to produce processed vertex data and processed vertex data is rasterized)
	Shade the first region and the second region at different shading rates (Par. 15 of Lum: “A shading rate specifies the number of samples that are shaded for each pixel that is fully covered by a primitive fragment”; Par 16: “The sampling mode and/or the shading rate may be changed for the first and/or second primitive”; Par. 20: “For example, a graphics primitive associated with a 2 sample-per-pixel multi-sample sampling mode is processed using a 8 sample-per-pixel multi-sample sampling mode, so that each 8 shaded samples that are generated correspond to 4 pixels of a 2 sample-per-pixel target surface instead of a single pixel.”)
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr and using the hardware implementation of a graphics pipeline including shading as provided by Lum, using known electronic interfacing and programming techniques.  The modification merely chooses from a finite number of identified, predictable solutions for implementing computer logic (i.e. hardware circuitry logic vs. software logic implemented on hardware) with a reasonable expectation of success that the algorithms for implementing the image processing on a computer are implemented in hardware.  Furthermore, the modification merely applies a known technique for shading as part of rendering an image to a known system and method for rendering images ready for improvement to yield predictable results of include shading for generating images.  This also provides an improved invention by allowing for faster processing on hardware alone, while also including shading for images that provides better image results, including colors and details.  
Regarding claim 13, Doyle modified by Lum further teaches:
The graphics processing pipeline to generate tiles (Col. 2, lines 10-16 of Doyle: divide image into chunks – see Fig. 2)
Lum further discloses:
Tiles of multiple pixels (Par. 36 of Lum: processing pixel group – e.g. Fig. 3A, including 2x2 pixel group – i.e. tile)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, and using the hardware implementation of a graphics pipeline including shading of tiles as provided by Lum, using known electronic interfacing and programming techniques.  The modification merely chooses from a finite number of identified, predictable solutions for units of image data (i.e. pixel vs. group of pixels), with a reasonable expectation of success.  Furthermore, the modification results in an improved system by more efficiently processing image data in collections of tiles for faster and more efficient implementation of data.  
Regarding claim 18, Doyle discloses: 
A method comprising: (Abstract and claim 1 of Doyle)
Partitioning, by a graphics processor, an image into at least a first region and a second region, wherein the first region is a peripheral region of the image; and (Fig. 1 and Col. 1, line 61 to Col. 2, line 3, and Col. 2, lines 4-9 of Doyle: CPU and graphics card 70; Col. 2, lines 10-16 of Doyle: divide image into chunks to facilitate rendering; Par. 15: chunks include middle of image vs edge of image)
processing, by the graphics processor, the first region at a first rate (Col. 2, lines 17-39 of Doyle: the more detailed a chunk, middle of image 10 vs edge of image 10, the longer it takes to render) and 
processing the second region at at a second rate that is different from the first rate (Fig. 1 and Col. 1, line 61 to Col. 2, line 3, and Col. 2, lines 4-9 of Doyle: CPU and graphics card 70; Par. 15: the more detailed a chunk 12 is (e.g., ten colors v. two colors; middle of image 10 v. edge of image 10), the longer it takes to render)
Doyle does not explicitly disclose the first region at a first rate specified for the peripheral region.
Bavor, Jr discloses:
processing the first region at a first rate specified for the peripheral region (Par. 43 of Bavor, Jr.: adjusting video rendering rate, including updating different portions of an image, e.g. central portion vs. peripheral portion, at different rates, where central portion of image is updated at a greater rate than second, peripheral portion of an image; Par. 53: determine second video rendering rate that will be used to display a second set of display frames; Also Par. 67: reduce video rendering rate for peripheral portion of an image)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, using known electronic interfacing and programming techniques.  The modification results in an improved rendering system by better utilizing limited resources to provide good image quality to important parts of an image viewed by a user, while more efficiently rendering less important areas (see e.g. par. 67 of Bavor Jr discussing benefit of exploiting lower visual acuity outside the fovea for rendering).  
Doyle does not explicitly discuss performing shading as claimed. 
Lum discloses: 
	shading, by the graphics processor, the first region and the second region at different shading rates (Par. 15 of Lum: “A shading rate specifies the number of samples that are shaded for each pixel that is fully covered by a primitive fragment”; Par 16: “The sampling mode and/or the shading rate may be changed for the first and/or second primitive”; Par. 20: “For example, a graphics primitive associated with a 2 sample-per-pixel multi-sample sampling mode is processed using a 8 sample-per-pixel multi-sample sampling mode, so that each 8 shaded samples that are generated correspond to 4 pixels of a 2 sample-per-pixel target surface instead of a single pixel.”; Figs. 5 and 6 and Paras. 57-59: process graphics primitives, including vertex shader processes vertex data to produce processed vertex data and processed vertex data is rasterized, using GPU for processing graphics data as element 500 in Fig. 5)
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, and using shading as provided by Lum, using known electronic interfacing and programming techniques.  The modification merely applies a known technique for shading as part of rendering an image to a known system and method for rendering images ready for improvement to yield predictable results of include shading for generating images.  This also provides an improved invention by including shading for images that provides better image results, including colors and details.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 7,348,986 B2) in view of Bavor, Jr. et al. (US 2017/0178408 A1) and Lum et al. (US 2015/0022537 A1) and further in view of Hastings (US 2007/0024639 A1).  
Regarding claim 3, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 3, Lum discloses: 
Wherein the first rate is [a fraction] per pixel, and wherein the second rate is 1 per pixel (Par. 20 of Lum: shading rate reduced from 1 to 1/4)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, and using the differing rates for processing image data as provided by Lum, using known electronic interfacing and programming techniques.  The modification merely substitutes one known rate of processing for another, to yield predictable results of differing the processing of image regions by a known fraction of rate.   
	Although Doyle modified by Lum does not explicitly teach the ½ shading rate, the use of the differing fraction of rate is known in the art and would have been obvious based on knowledge in the art to use a different fraction of a rate for processing the image data, as shown by Hastings: 
Wherein the first rate is 0.5 per pixel, and wherein the second rate is 1 per pixel (Par. 31 of Hastings: a shading rate of 1.0 versus a shading rate of 0.5 pixels)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, and using the differing rates for processing image data as provided by Lum, and Hastings using known electronic interfacing and programming techniques.  The modification merely substitutes one known rate of processing for another, to yield predictable results of differing the processing of image regions by a known fractional value of a shading rate.  The modification also improves rendering by maintaining more levels of detail while also speeding up the rendering process.   
Regarding claim 10, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 10, Lum discloses: 
Wherein the first rate is [a fraction] per pixel, and wherein the second rate is 1 per pixel (Par. 20 of Lum: shading rate reduced from 1 to 1/4)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, and using the differing rates for processing image data as provided by Lum, using known electronic interfacing and programming techniques.  The modification merely substitutes one known rate of processing for another, to yield predictable results of differing the processing of image regions by a known fraction of rate.   
	Although Doyle modified by Lum does not explicitly teach the ½ shading rate, the use of the differing fraction of rate is known in the art and would have been obvious based on knowledge in the art to use a different fraction of a rate for processing the image data, as shown by Hastings: 
Wherein the first rate is 0.5 per pixel, and wherein the second rate is 1 per pixel (Par. 31 of Hastings: a shading rate of 1.0 versus a shading rate of 0.5 pixels)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr, and using the differing rates for processing image data as provided by Lum, and Hastings using known electronic interfacing and programming techniques.  The modification merely substitutes one known rate of processing for another, to yield predictable results of differing the processing of image regions by a known fractional value of a shading rate.  The modification also improves rendering by maintaining more levels of detail while also speeding up the rendering process.  

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 7,348,986 B2) in view of Bavor, Jr. et al. (US 2017/0178408 A1) and in further view of Sarnoff (US 2013/0027404 A1).
Regarding claim 6, the limitations included from claim 5 are rejected based on the same rationale as claim 5 set forth above and incorporated herein.  Further regarding claim 5, Sarnoff discloses:
An antenna (Par. 28 of Sarnoff: antennas); and a wireless radio device (Par. 22 of Sarnoff: radio or other wireless communication device)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image and computer architecture as provided by Bavor, Jr further using the computer architecture for a mobile graphic device as provided by Sarnoff, using known electronic interfacing and programming techniques. The modification results in an improved graphic system by allowing for mobile use.  In addition, the modification applies a known technique for implementing a graphic system on mobile computer architecture using a processor, to a graphic system ready for improvement to yield predictable results of implementing the graphic rendering on a mobile computer architecture.  
Regarding claim 7, Doyle modified by Bavor, Jr, and Sarnoff further discloses:
A battery device (Par. 26 of Sarnoff: batteries)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image and computer architecture as provided by Bavor, Jr further using the computer architecture for a mobile graphic device as provided by Sarnoff, using known electronic interfacing and programming techniques. The modification results in an improved graphic system by allowing for mobile use.  In addition, the modification applies a known technique for implementing a graphic system on mobile computer architecture using a processor, to a graphic system ready for improvement to yield predictable results of implementing the graphic rendering on a mobile computer architecture.  

Claims 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 7,348,986 B2) in view of Bavor, Jr. et al. (US 2017/0178408 A1) and Lum et al. (US 2015/0022537 A1) and in further view of Seetharamaiah et al. (US 2014/0320512 A1). 
Regarding claim 14, the limitations included from claim 13 are rejected based on the same rationale as claim 13 set forth above and incorporated herein.  Further regarding claim 14, Doyle modified by Lum further discloses: 
The graphics processing pipeline to buffer the tiles of multiple pixels in a buffer (Par. 4 of Lum: target buffer storing shaded samples; Par. 36: processing pixel group – e.g. Fig. 3A, including 2x2 pixel group – i.e. tile; Par, 40 of Lum: The target buffer may be a color buffer that is stored in a memory and configured to store one or more shaded samples for each pixel of pixel group;  Also Fig. 4A and Par. 42: pixel target buffer 410 and recast target buffer 400)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr and further using the hardware implementation of a graphics pipeline including shading and buffering as provided by Lum, using known electronic interfacing and programming techniques.  The modification merely applies a known technique for shading as part of rendering an image to a known system and method for rendering images ready for improvement to yield predictable results of include shading for generating images, including storing data in memory for improved management of data during processing.
Seetharamaiah discloses:
a tile buffer (Par. 50 of Seetharamaiah: GPU includes tile-based rendering buffer; Also Paras. 69-70)
	It would have been obvious to one of ordinary skill at the time the invention was made and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr and the hardware implementation of a graphics pipeline including shading and buffering as provided by Lum, by further using the tile-based technique for GPU rendering provided by Seetharamaiah, using known electronic interfacing and programming techniques.  The modifications results in an improved rendering system by providing improved memory management for grouping tile data for faster rendering and more efficient use of storage resources, including more efficient organization of memory for faster and more accurate categorization and retrieval of data including storing data locally on a processor (see e.g. Par. 69 of Seetharamaiah).
Regarding claim 15, Doyle modified by Bavor, Jr., Lum and Seetharamaiah further discloses: 
The graphics processing pipeline to define a shading grid for at least one tile in the tile buffer (Paras. 18-19 of Seetharamaiah: tile based rendering dividing frame into regular grid of tiles)
It would have been obvious to one of ordinary skill at the time the invention was made and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr and the hardware implementation of a graphics pipeline including shading and buffering as provided by Lum, by further using the tile-based technique for processor rendering provided by Seetharamaiah, using known electronic interfacing and programming techniques.  The modifications results in an improved rendering system by providing improved memory management for grouping tile data for faster rendering and more efficient use of storage resources, including more efficient organization of memory for faster and more accurate categorization and retrieval of data including storing data locally on a processor (see e.g. Par. 69 of Seetharamaiah).
Regarding claim 16, Doyle modified by Bavor, Jr., Lum and Seetharamaiah further discloses:
The graphics processing pipeline to shade the at least one tile according to the defined shading grid (Paras. 18-19 and 90 of Seetharamaiah: tile based rendering dividing frame into regular grid of tiles, where each tile of grid is rendered; Paras. 63-64: shaders to operate on GPU; Par. 71: when performing tile-based rendering, GPU 12 may render each sub-region of a render target during a separate iteration of the rendering pass)
It would have been obvious to one of ordinary skill at the time the invention was made and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr and the hardware implementation of a graphics pipeline including shading and buffering as provided by Lum, by further using the tile-based technique for processor rendering provided by Seetharamaiah, using known electronic interfacing and programming techniques.  The modifications results in an improved rendering system by providing improved memory management for grouping tile data for faster rendering and more efficient use of storage resources, including more efficient organization of memory for faster and more accurate categorization and retrieval of data including storing data locally on a processor (see e.g. Par. 69 of Seetharamaiah).
Regarding claim 19, the limitations included from claim 18 are rejected based on the same rationale as claim 18 set forth above and incorporated herein.  Further regarding claim 19, Seetharamaiah discloses: 
Defining a shading grid for at least one tile in the tile buffer (Paras. 18-19 of Seetharamaiah: tile based rendering dividing frame into regular grid of tiles)
It would have been obvious to one of ordinary skill at the time the invention was made and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr and the hardware implementation of a graphics pipeline including shading and buffering as provided by Lum, by further using the tile-based technique for processor rendering provided by Seetharamaiah, using known electronic interfacing and programming techniques.  The modifications results in an improved rendering system by providing improved memory management for grouping tile data for faster rendering and more efficient use of storage resources, including more efficient organization of memory for faster and more accurate categorization and retrieval of data including storing data locally on a processor (see e.g. Par. 69 of Seetharamaiah).
Regarding claim 20, Doyle modified by Bavor, Jr, Lum and Seetharamaiah further discloses:
shading the at least one tile according to the defined shading grid (Paras. 18-19 and 90 of Seetharamaiah: tile based rendering dividing frame into regular grid of tiles, where each tile of grid is rendered; Paras. 63-64: shaders to operate on GPU; Par. 71: when performing tile-based rendering, GPU 12 may render each sub-region of a render target during a separate iteration of the rendering pass)
It would have been obvious to one of ordinary skill at the time the invention was made and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr and the hardware implementation of a graphics pipeline including shading and buffering as provided by Lum, by further using the tile-based technique for processor rendering provided by Seetharamaiah, using known electronic interfacing and programming techniques.  The modifications results in an improved rendering system by providing improved memory management for grouping tile data for faster rendering and more efficient use of storage resources, including more efficient organization of memory for faster and more accurate categorization and retrieval of data including storing data locally on a processor (see e.g. Par. 69 of Seetharamaiah).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 7,348,986 B2) in view of Bavor, Jr. et al. (US 2017/0178408 A1), Lum et al. (US 2015/0022537 A1) and Seetharamaiah et al. (US 2014/0320512 A1) and in further view of Morrison (US 2015/0145872 A1).
Regarding claim 17, the limitations included from claim 16 are rejected based on the same rationale as claim 16 set forth above and incorporated herein.  Further regarding claim 17, although Doyle modified by Bavor Jr, Lum and Seetharamaiah discloses a grouping of pixels similar to a tile of 8x8 (see Fig. 3 of Seetharamaiah), the references do not explicitly teach the tile dimensions as 8x8 as claimed. 
Morrison discloses: 
Wherein dimensions of the at least one tile are eight pixels by eight pixels (Par. 115 of Morrison: each tile has a height and width of eight pixels)
It would have been obvious to one of ordinary skill at the time the invention was made and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using different rendering rates for the peripheral portion of an image as provided by Bavor, Jr and the hardware implementation of a graphics pipeline including shading and buffering as provided by Lum, and the tile-based technique for processor rendering provided by Seetharamaiah, to include use of 8x8 pixel tiles as provided by Morrison, using known electronic interfacing and programming techniques.  The modifications merely substitutes one known dimension of a tile for another to obtain predictable results of merely utilizing a particular dimension of tile for tile-based rendering.  In addition, the modification merely chooses from a finite number of identified, predictable solutions for tile dimension, with a reasonable expectation that use of an 8x8 tile within a tile based processor rendering system would succeed. 

Claims 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 7,348,986 B2) in view of Lum et al. (US 2015/0022537 A1).
Regarding claim 21, Doyle discloses: 
A non-transitory computer readable storage medium storing executable instructions, the instructions when executed by one or more processors causing the one or more processors to: (Fig. 1 and Col. 2, lines 4-9 of Doyle: CPU and graphics card 70; Col. 2, lines 10-38: driver software in graphics controller; Claim 4 of Doyle: computer-readable medium storing computer readable instructions for conducting operations)
 (Col. 2, lines 17-39 of Doyle: the more detailed a chunk, middle of image 10 vs edge of image 10, the longer it takes to render; Col. 2, lines 10-38: driver software in graphics controller for commands; Alternatively, Claim 4 of Doyle: computer-readable medium storing computer readable instructions for conducting operations)
(Col. 2, lines 10-16 of Doyle: divide image into chunks to facilitate rendering; Col. 2, lines 17-39 of Doyle: the more detailed a chunk, middle of image 10 vs edge of image 10, the longer it takes to render; Par. 15: chunks include middle of image vs edge of image)
Render the image by performing rendering in the first region at the first render rate and in the second region at the second render rate (Par. 15 of Doyle: the more detailed a chunk 12 is (e.g., ten colors v. two colors; middle of image 10 v. edge of image 10), the longer it takes to render)
Lum discloses: 
Receive definitions for(Par. 15 of Lum: “A shading rate specifies the number of samples that are shaded for each pixel that is fully covered by a primitive fragment”; Par 16: “The sampling mode and/or the shading rate may be changed for the first and/or second primitive”, where based on the chosen sampling mode, the graphics processor is reconfigured to a new shading rate, where shading rate is variable per pixel or group of two or more pixels 
Map a first render rate of the plurality of render rates to a first region of the image and a second render rate of the plurality of render rates to a second region of the image (Par. 15 of Lum: “A shading rate specifies the number of samples that are shaded for each pixel that is fully covered by a primitive fragment”; Par 16: “The sampling mode and/or the shading rate may be changed for the first and/or second primitive”; Par. 41 of Lum: “When a multi-sample sampling mode is specified for shading one or more primitives, a resolution of the multi-sample mode may be changed to decrease the shading rate”;  Fig. 4A and Par. 42 discloses use of a 2x multi-sample target buffer and use of an 8x multi-sample target buffer, where the shading rate for the 2x multi-sample target buffer is used, the shading rate is ¼ the rate, and further recites “Fig. 4A illustrates a conceptual diagram of two different sampling modes for shading graphics primitive fragments” (emphasis added) – in other words, the buffers shown in Fig. 4A are two modes, but are both multi-sample target buffers, or used for two different multi-sample modes;  Par. 43: the recast pixel buffer for multi-sample pixels can be used during the generation and storing of one or more primitive fragments; Par. 44: sampling mode dynamically changed for shading each primitive fragment)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using the differing rates for processing image data as provided by Lum, using known electronic interfacing and programming techniques.  The modification merely substitutes one known rate of processing for another, to yield predictable results of differing the processing of image regions by a known fraction of rate.   The modification also results in an improved image rendering by determining regions for rendering at different rates for more efficient rendering of images by allowing resolution changes based on importance of regions of an image.  
Regarding claim 22, Doyle modified by Lum further discloses:
Wherein the first rate is 0.25 per pixel, and wherein the second rate is 1 per pixel (Par. 20 of Lum: shading rate reduced from 1 to 1/4)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using the differing rates for processing image data as provided by Lum, using known electronic interfacing and programming techniques.  The modification merely substitutes one known rate of processing for another, to yield predictable results of differing the processing of image regions by a known fraction of rate.   
Regarding claim 24, Doyle further discloses: 
The instructions when executed by the one or more processors causing the one or more processors to: display an image comprising the first region and the second region on a display of a (Col. 2, lines 4-9 of Doyle: computer’s monitor; Col. 3, lines 57-62: once final chunk is rendered, final image displayed on monitor)
	Doyle does not explicitly disclose use of a portable computing device. 
	Lum discloses: 
	Display of a portable computing device (Fig. 7 and Par. 72 of Lum: includes display 708; Par. 77: system in form of laptop computer, PDA or mobile phone device)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using portable computing architecture of Lum, using known electronic interfacing and programming techniques.  The modification merely substitutes one known type of computer architecture for another, yielding predictable results of including image processing on a computer within a mobile device.  The modification also improves the system by allowing mobility for easier and more versatile use.   

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 7,348,986 B2) in view of Lum et al. (US 2015/0022537 A1) and further in view of Hastings (US 2007/0024639 A1).  
Regarding claim 23, the limitations included from claim 21 are rejected based on the same rationale as claim 21 set forth above and incorporated herein.  Further regarding claim 23, Lum discloses: 
Wherein the first rate is [a fraction] per pixel, and wherein the second rate is 1 per pixel (Par. 20 of Lum: shading rate reduced from 1 to 1/4)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using the differing rates for processing image data as provided by Lum, using known electronic interfacing and programming techniques.  The modification merely substitutes one known rate of processing for another, to yield predictable results of differing the processing of image regions by a known fraction of rate.   
	Although Doyle modified by Lum does not explicitly teach the ½ shading rate, the use of the differing fraction of rate is known in the art and would have been obvious based on knowledge in the art to use a different fraction of a rate for processing the image data, as shown by Hastings: 
Wherein the first rate is 0.5 per pixel, and wherein the second rate is 1 per pixel (Par. 31 of Hastings: a shading rate of 1.0 versus a shading rate of 0.5 pixels)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for rendering regions of an image as provided by Doyle, using the differing rates for processing image data as provided by Lum, and Hastings using known electronic interfacing and programming techniques.  The modification merely substitutes one known rate of processing for another, to yield predictable results of differing the processing of image regions by a known fractional value of a shading rate.  The modification also improves rendering by maintaining more levels of detail while also speeding up the rendering process.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616